United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         December 12, 2003

                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk



                            No. 03-60109
                          Summary Calendar


     HARNEK SINGH,

          Petitioner,

          v.

     JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

          Respondent.


               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 103 981


Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*


     Harnek Singh, a citizen of India, petitions for review of the

Board of Immigrations Appeals’ (BIA) order summarily affirming the

Immigration Judge’s (IJ) denial of Singh’s application for asylum

and withholding of removal.

     The petitioner first argues that the IJ’s decision is not



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 -1-
entitled to deference given the BIA’s summary affirmance.    Singh’s

argument is foreclosed.    See Moin v. Ashcroft, 335 F.3d 415, 418

(5th Cir. 2003); Soadjede v. Ashcroft, 324 F.3d 830, 831 (5th Cir.

2003).     Because the BIA summarily affirmed without opinion, the

IJ’s decision is the final agency determination for our review.

Soadjede, 324 F.3d at 831-32.

     This court will “review the BIA’s decision ‘procedurally’ to

ensure that the complaining alien has received full and fair

consideration of all circumstances that give rise to his or her

claims.”    Abdel-Masieh v. INS, 73 F.3d 579, 585 (5th Cir. 1996)

(internal quotations and citations omitted).        This court must

affirm the decision “if there is no error of law and if reasonable,

substantial, and probative evidence on the record, considered as a

whole, supports the decision’s factual findings.”     Howard v. INS,

930 F.2d 432, 434 (5th Cir. 1991).

     The petitioner argues that the IJ’s opinion improperly relies

on Matter of R-, 20 I&N Dec. 621 (BIA 1992).     As noted by the IJ,

to show that he has suffered past persecution an alien must do more

than simply show physical abuse or civil rights violations by the

police.    Matter of R-, 20 I&N Dec. at 626.   Mere “harassment” does

not amount to persecution for purposes of establishing asylum

eligibility. See Bastanipour v. INS, 980 F.2d 1129, 1133 (7th Cir.

1992).    At most, petitioner’s testimony shows that he was harassed

by the police because of his suspected involvement with Sikh

                                 -2-
separatists.

       Finally, the petitioner argues that the IJ erred in not

placing the burden of proving the reasonableness of internal

relocation within India on the government.          Where a petitioner has

not shown past persecution, he must show a well-founded fear of

future persecution in order to be eligible for asylum.                8 C.F.R. §

208.13(b).      A petitioner does not have a well-founded fear of

future persecution if he could avoid persecution by relocating to

another part of his country.         8 C.F.R. § 208.13(b)(2)(ii).              The

petitioner bears the burden of proving that internal relocation

would be unreasonable. 8 C.F.R. § 208.13(b)(3)(i). However, where

“a party seeking asylum demonstrates that a national government is

the ‘persecutor,’ the burden [shifts to] the INS” to show that

internal relocation would be reasonable because the persecution is

not country-wide. Abdel-Masieh v. I.N.S., 73 F.3d 579, 586-87 (5th

Cir. 1996) (quoting Singh v. Moschorak, 53 F.3d 1031, 1034 (9th

Cir.    1995)    (emphasis      added);      codified    in     8     C.F.R.     §

208.13(b)(3)(ii).

       The   petitioner’s     uncorroborated     claim   that       the   alleged

persecution was sponsored by the national government of India is

not sufficient to meet his initial burden of “demonstrating” that

the    persecution   is     government     sponsored.     Aside      from   this

testimony, there is no evidence in the record which suggests that

any persecution of Sikhs in Punjab was sponsored by the national

                                     -3-
government   of   India.   Therefore,   the   burden   of   proving   that

internal relocation is unreasonable remains with the petitioner.

The petitioner has not met this burden.       In fact, reports offered

by petitioner from the Danish Refugee Counsel and the United States

Department of State, both conducted in 2000, support the IJ’s

finding that Sikhs in other parts of India are not subject to

persecution.

     For the reasons stated above, the BIA’s summary affirmation of

the IJ’s decision denying the petitioners application for asylum

and withholding of removal is AFFIRMED.

     AFFIRMED.




                                 -4-